Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a responsive to the application filed on 02/28/2018.
Claims 1-22 are pending.
Claims 1-22 are rejected.

Claim Objections
Claims 1, 11, and 21 are objected to because of the following informalities:
Claims 1, 11, and 21 recite a typo stating “based at least one of said key-phrases” in line 29 (of claim 1), and an optional amendment to overcome this objection would be as follows: “based at least on one of said key-phrases”.
Claims 2, 12, and 22 recite a typo stating “further includes the step of determining an identify of sender”, and an optional amendment to overcome this objection would be as follows: “further includes the step of determining an identity of a sender”.
Claims 9, 19, and 22 recite a typo stating “determining whether email address of sender of”, and an optional amendment to overcome this objection would be as follows: “determining whether an email address of a sender of”.
Claims 10 and 20 recite an abbreviation, “…SMS…” and this should be spelled out for clarity.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-10, 16-19, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2-7, and 10 recite the limitation “further includes the step of determining [or analyzing/associating]” with insufficient antecedent basis for this limitation in the claim. An optional method to overcome this rejection is to amend the claims to read “further includes a step of determining”.

Claims 6 and 16 recite the limitation "the sender” with insufficient antecedent basis for this limitation in the claim.

Claims 7 and 17 recite the limitation “said same sender” with insufficient antecedent basis for this limitation in the claim.

of un-actioned email”, but it is unclear to the examiner if this is meant to refer to the “un-actioned email” in claims 1 and 11 or a different “un-actioned email”.

Claims 8, 18, and 22 recite the limitations “categorizing the un-actioned email as important and urgent only in the event that at least one of said keywords is found to be present within at least one of said header, subject-line and body of un-actioned email” and claims 9, 19, and 22 recite the limitations “categorizing the un-actioned email as important and urgent only in the event that the email address of the sender is specified by the first user as being important”, but it is unclear to the examiner how the email is categorized as urgent and important “only” on a sender’s address when the preceding claim/limitation states that the email is categorized as urgent and important “only” if user specified keywords are found in the email. The Examiner recommends the applicant amend the claims to delete the term “only”.
Further it is unclear what is specifically meant by the claimed “only” in the sense that only to “categorizing the un-actioned email as important and urgent”, when claims 1, 11, and 21 recite already categorizing the email as urgent and important based on other features.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-6, 8-13, 15-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Horvitz et al (US Pub 20040039786) hereinafter Horvitz, in view of Jothilingam et al (US Pub 20170193349) hereinafter Jothilingam.
Regarding claims 1, 11, and 21, Horvitz teaches a computer-implemented method and system for reminding a first user about un-actioned emails a mail box accessible to the first user, based on at least urgency and importance determined to be associated with the un-actioned emails, said system comprising: a memory module; and a processor operatively coupled to said memory module; and further a non-transitory computer readable medium having computer readable instructions stored thereupon, the instructions when executed by a computer processor, cause the computer processor to (paragraphs 0030, 0179-0183, Fig. 14, and claim 21 teach a software program stored in memory and executed by a processor for ranking emails as detailed by the embodiments of the disclosure):
accessing, using a computer processor, the mail box linked to the first user, and identifying at least one un-actioned email therefrom (paragraphs 0030, 0179, and Fig. 14 teach a processor that in paragraphs 0033, 0045, 0051-0052, and Fig. 9 “examine new email” (identifying at least one un-actioned email therefrom) to a “user” (linked to the first user) for “automatically sort[ing] in an in box of an e-mail program” (accessing…the mail box)); 
analyzing, by the processor, at least one of a header, subject-line and body of the un-actioned email, and identifying therefrom, using predetermined sentiment analysis rules, key-phrases that signify at least one sentiment (paragraphs 0030, 0179, and Fig. 14 teach a processor that in paragraphs 0033 and 0041 “examine new email” (un-actioned email) through “analysis of the header of email” (analyzing at least one of a header…of the un-actioned email) and “rules” including, as ; 
determining, by the processor, the importance associated with the un-actioned email by analysing at least said header of the un-actioned email using predefined organizational hierarchy rules (paragraphs 0030, 0179, and Fig. 14 teach a processor that in paragraphs 0033-0034, 0041, 0068-0074, and Fig. 4 “examine new email 110 (un-actioned email) and annotate the email 130 with an urgency value” (determining…the importance associated with the un-actioned email) through “analysis of the header of email” (analysing at least said header of the un-actioned email) and “a policy component 150 includes policies or rules for considering inferences relating to message urgency and/or bulk considerations”; such as identifying if the email is “generated internally – that is, within an organization”, “[n]ames on pre-determined list of important people”, etc. (using predefined organizational hierarchy rules)); 
analysing, by the processor, said subject-line and said body of the un-actioned email, and determining at least one of events, time stamps and actions specified therein, using predetermined semantic analysis rules (paragraphs 0030, 0179, and Fig. 14 teach a processor that in paragraphs 0033, 0041, 0055-0057, 0076-0089, 0104, and 0120, “examine new email” (un-actioned email) through “natural language processing” identifying “keywords and phrases”, their “higher-level” or ; 
identifying, by the processor using said semantic analysis rules, at least one urgency factor specified in the un-actioned email, and determining a time-sensitivity associated with the un-actioned email based on said at least one urgency factor (paragraphs 0030, 0179, and Fig. 14 teach a processor that in paragraphs 0033, 0041-0042, 0055-0057, 0096-0097, 0104, and 0120, “examine new email 110 (un-actioned email) and annotate the email 130 with an urgency value” through “rules” including “natural language processing” identifying “keywords and phrases”, their “higher-level” or “domain-specific” belonging, as well as “statistics on parts of speech and logical forms of sentences appearing in the subject and body of messages” (using said semantic analysis rules); such as “Indications of Time Criticality…happening soon, right away, deadline will be, deadline is, as soon as possible, needs this soon, to be done soon, done right away, this soon, by [date], by [time].” (identifying…at least one urgency factor specified in the un-actioned email, and determining a time-sensitivity associated with the un-actioned email based on said at least one urgency factor)); 
; 
pragmatically summarizing, by the processor, contents of the un-actioned email by assessing at least intentions conveyed by said subject-line and said body of the un-actioned email and purported impacts associated with conveyed intentions (paragraphs 0030, 0179, and Fig. 14 teach a processor that in paragraphs 0033, 0041-0042, 0055-0057, 0094-0097, 0104, and 0120, “examine new email 110 (un-actioned email) and annotate the email 130 with an urgency value” (pragmatically summarizing…contents of the un-actioned email) through “natural language processing” identifying “keywords and phrases”, their “higher-level” or “domain-specific” belonging, as well as “statistics on parts of speech and logical forms of sentences appearing in the subject and body of messages” (contents of the un-actioned email by assessing at least intentions conveyed by said subject-line and said body of the un-actioned email); such as “Indications of Need:…I need, He needs, She needs, I'd like, It would be great, I want, He wants, She wants, Take care of.” and “Indications of Time Criticality…happening soon, right away, deadline will be, deadline is, as soon as possible, needs this soon, to be done soon, done right away, this soon, by [date], by [time].” (assessing at least intentions conveyed by said subject-line and said body of the un-actioned email and purported impacts associated with conveyed intentions)); 
selectively categorizing, by the processor, the un-actioned email as being important and urgent, based at least one of said key-phrases, header of the un-actioned email, events, time stamps and actions described in the un-actioned email, urgency factor, temporal dimension and temporal progression of said email trail incorporating the un-actioned email, and said intentions conveyed by said contents of the un-actioned email and purported impacts associated with the conveyed intentions (paragraphs 0030, 0179, and Fig. 14 teach a processor that in paragraphs 0033, 0041-0042, 0051, 0055-0057, 0094-0097, 0120-0122, and Fig. 5, “examine new email 110 (un-actioned email) and annotate the email 130 with an urgency value” with trained classifiers and filters using (based on) “natural language processing” identifying “keywords and phrases” (key-phrases) and “analysis of the header of email” (header of the un-actioned email) to determine the “importance of non-bulk messages…via an importance filter to provide further sorting, then urgency of important messages is determined via an urgency filter” (selectively categorizing…the un-actioned email as being important and urgent).); 
generating, by the processor, a reminder corresponding to the un-actioned email, subsequent to determining the urgency and importance associated with the un-actioned email, and directing said reminder to the first user thereby reminding the first user to respond to the un-actioned email, wherein said reminder is transmitted to the first user using a communication medium other than email communication (paragraphs 0030, 0179, and Fig. 14 teach a processor that in paragraphs 0033, 0042, 0051-0052, 0055-0057, and Fig. 10, “examine new email 110 (un-actioned email)” with trained classifiers and filters, and in response to classifying the email message (subsequent to determining the urgency and importance associated with the un-actioned email), alerting/notifying “the user that a message generating…a reminder corresponding to the un-actioned email), by “a communications modality (e.g., current notification sink 1018 of the user such as a cell phone, or Personal Digital Assistant (PDA))” (directing said reminder to the first user thereby reminding the first user to respond to the un-actioned email, wherein said reminder is transmitted to the first user using a communication medium other than email communication); and, for example, causing “three beeps for high priority message, two beeps for medium, one beep for low, red or blinking alert symbol for high priority, green and non-blinking alert symbol indicating medium priority message has been received” (directing said reminder to the first user thereby reminding the first user to respond to the un-actioned email, wherein said reminder is transmitted to the first user using a communication medium other than email communication)); and 
selectively directing said reminder to a second user in addition to the first user, based on the urgency and importance associated with the un-actioned email, said second user identified based on said organizational hierarchy rules and wherein said reminder is transmitted to said second user using a communication medium other than the email communication.

However, while Horvitz does teach using “policies or rules” for determining email urgency and alerting the user “or a proxy for the user” regarding the urgent email, and observing how much time before the user replies to the e-mail, Horvitz does not explicitly teach analysing, by the processor, an email trail incorporating the un-actioned email and determining at least a temporal dimension corresponding to said email trail and a temporal progression of said email trail, and modeling the first user's behavioural profile based at least in-part on said temporal dimension and temporal progression; and selectively directing said reminder to a second user in addition to the first user, based on the urgency and importance associated with the un-actioned email, said second user identified based on said organizational hierarchy rules and wherein said reminder is transmitted to said second user using a communication medium other than the email communication.
Jothilingam teaches analysing, by the processor, an email trail incorporating the un-actioned email and determining at least a temporal dimension corresponding to said email trail and a temporal progression of said email trail, and modeling the first user's behavioural profile based at least in-part on said temporal dimension and temporal progression (paragraphs 0029-0031, 0037-0039, and 0089 teach a processor used for, as taught in paragraphs 0022, 0042-0046, 0049, “identifying tasks and extracting a task from various forms of electronic communications”, where “analyses may include natural language processing” in email communications in “communication threads” (analyzing…an email trail incorporating the un-actioned email), and identifying time based features (e.g. “histories and/or relationships of/among people associated with the particular communications, locations of the people during a period of time (temporal dimension corresponding to said email trail and a temporal progression of said email trail), calendar information of the people (temporal dimension corresponding to said email trail and a temporal progression of said email trail)”, “day of week (temporal dimension corresponding to said email trail and a temporal progression of said email trail)”). The automatic analysis can occur “during the composition of a message (e.g., typing an email or text) (un-actioned email), reading the message (un-actioned email), or at other times, such as during offline processing of email (un-actioned email)”. Further, the identified data is used for (based at least in-part on said temporal dimension and temporal progression) generating tasks for the specific user (modeling the first user's behavioural profile) that is taught to be recorded in history regarding the user (modeling the first user's behavioural profile).); and 
selectively directing said reminder to a second user in addition to the first user, based on the urgency and importance associated with the un-actioned email, said second user identified based on said organizational hierarchy rules and wherein said reminder is transmitted to said second user using a communication medium other than the email communication (paragraphs 0017, 0022, 0042-0044, and 0060-0061 teach identifying tasks in email communications, the “measure of importance of a task” with the corresponding “level of urgency” for “prioritizing tasks, reminders”, etc., and in order to “generate and provide reminders to users” (selectively directing said reminder to a second user in addition to the first user), such as “the sender and receivers” (selectively directing said reminder to a second user in addition to the first user) and/or organizational structure/relationships associated with the email individuals (said second user identified based on said organizational hierarchy rules). Paragraphs 0055, 0071-0073, and Fig. 7 teach the reminder notification sent to users “via a portable device (e.g. smartphone)” and through a “graphic” presentation program (reminder is transmitted to said second user using a communication medium other than the email communication)).
analysing, by the processor, said subject-line and said body of the un-actioned email, and determining at least one of events, time stamps and actions specified therein, using predetermined semantic analysis rules, however Jothilingam teaches analysing, by the processor, said subject-line and said body of the un-actioned email, and determining at least one of events, time stamps and actions specified therein, using predetermined semantic analysis rules (paragraphs 0029-0031, 0037-0039, and 0089 teach a processor used for, as taught in paragraphs 0022, 0042-0046, 0049, and 0052, analyzing the “subject header” and message text (analyzing…said subject-line and said body) of an email communication (of the un-actioned email) with “natural language processing” (using predetermined semantic analysis rules), where the automatic analysis can occur “during the composition of a message (e.g., typing an email or text) (un-actioned email), reading the message (un-actioned email), or at other times, such as during offline processing of email (un-actioned email)”; and extracting “time-requirements” or “time” (time stamps) of a “task”, such as a “meeting” (event/action)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Jothilingam’s teachings of NLP analysis of emails for generating and sending reminders to multiple users into Horvitz’s teaching of identifying email importance and urgency through trained classifiers and filters, and generating user notifications in order to increase efficiency of email task reminders by the system utilizing “natural language processing” of email content for automatically determining “importance of a task…useful for subsequent operations such 

Regarding claims 2 and 12, the combination of Horvitz and Jothilingam teach all the claim limitations of claims 1 and 11 above; and further teach wherein the step of determining the importance associated with the un-actioned email by analysing at least a header of the un-actioned email, further includes the step of determining an identify of sender of the un-actioned email, and determining the un-actioned email to be important based on said identity of said sender (Horvitz, paragraphs 0030, 0179, and Fig. 14 teach a processor that in paragraphs 0033-0034, 0041, 0068-0074, and Fig. 4 “examine new email 110 (un-actioned email) and annotate the email 130 with an urgency value” (determining…the importance associated with the un-actioned email) through “analysis of the header of email” (analysing at least said header of the un-actioned email) and “a policy component 150 includes policies or rules for considering inferences relating to message urgency and/or bulk considerations”; such as identifying if the email is “generated internally – that is, within an organization”, “[n]ames on pre-determined list of important people”, etc. (determining an identify of sender of the un-actioned email, and determining the un-actioned email to be important based on said identity of said sender)).

Regarding claims 3 and 13, the combination of Horvitz and Jothilingam teach all the claim limitations of claims 1 and 11 above; and further teach wherein the step of determining the importance associated with the un-actioned email, further includes the step of analysing said subject line of the un-actioned email using said semantic analysis rules, and determining the un-actioned email to be important based on text specified as a part of said subject-line (Horvitz, paragraphs 0030, 0179, and Fig. 14 teach a processor that in paragraphs 0033-0034, 0041, 0068-0074, and Fig. 4 “examine new email 110 (un-actioned email) and annotate the email 130 with an urgency value” (determining…the importance associated with the un-actioned email) through “analysis of the header of email” (analysing at least said header of the un-actioned email) with “natural language processing” identifying “keywords and phrases”, their “higher-level” or “domain-specific” belonging, as well as “statistics on parts of speech and logical forms of sentences appearing in the subject (subject-line) and body of messages” (using predetermined semantic analysis rules); and “a policy component 150 includes policies or rules for considering inferences relating to message urgency and/or bulk considerations”; such as “Indications of Need:…I need, He needs, She needs, I'd like, It would be great, I want, He wants, She wants, Take care of.” and “Indications of Time Criticality…happening soon, right away, deadline will be, deadline is, as soon as possible, needs this soon, to be done soon, done right away, this soon, by [date], by [time].” (based on text specified as a part of said subject-line)).

Regarding claims 5 and 15, the combination of Horvitz and Jothilingam teach all the claim limitations of claims 1 and 11 above; and further teach wherein the step of identifying at least one urgency factor specified in the un-actioned email, further includes the step of determining whether the un-actioned email specifies a deadline (Horvitz, paragraphs 0030, 0179, and Fig. 14 teach a processor that in paragraphs 0033, 0041-0042, 0055-0057, 0096-0097, 0104, and 0120, “examine new email 110 (un-actioned email) and annotate the email 130 with an urgency value” through “rules” including “natural language processing” identifying “keywords and phrases”, their “higher-level” or “domain-specific” belonging, as well as “statistics on parts of speech and logical forms of sentences appearing in the subject and body of messages”; such as “Indications of Time Criticality…happening soon, right away, deadline will be, deadline is, as soon as possible, needs this soon, to be done soon, done right away, this soon, by [date], by [time].” (identifying at least one urgency factor specified in the un-actioned email, further includes the step of determining whether the un-actioned email specifies a deadline)).

Regarding claims 6 and 16, the combination of Horvitz and Jothilingam teach all the claim limitations of claims 1 and 11 above; and further teach wherein the step of identifying at least one urgency factor specified in the un-actioned email, further includes the step of determining a timestamp at which the un-actioned email was sent (Horvitz, paragraphs 0030, 0179, and Fig. 14 teach a processor that in paragraphs 0033, 0041-0042, 0055-0057, 0096-0097, 0104, and 0120, “examine new email 110 (un-actioned email) and annotate the email 130 with an urgency value” through “rules” including “natural language processing” identifying “keywords and phrases”, their “higher-level” or “domain-specific” belonging, as well as “statistics on parts of speech and logical forms of sentences appearing in the subject and body of messages”; such as “Computation of the time between a message composition date or receipt date and , and determining whether the sender of the un-actioned email had previously sent a substantially similar email (Jothilingam, paragraphs 0022, 0030, 0042-0046, 0055, teach analyzing the “sender or recipient(s) and histories of communication”, the histories that can be “among people associated with the particular communications” and “about authors of messages or other users included in the electronic communications” that determined tasks in order to identify and match a current email’s task to “similar types” of tasks in the communication history (determining whether the sender of the un-actioned email had previously sent a substantially similar email)).
Horvitz at least implies further includes the step of determining a timestamp at which the un-actioned email was sent, however Jothilingam teaches further includes the step of determining a timestamp at which the un-actioned email was sent (paragraphs 0045 “date/time the message was sent” (timestamp at which the un-actioned email was sent)).
Horvitz and Jothilingham are combinable for the same rationale as set forth above with respect to claims 1, 11, and 21.

Regarding claims 8 and 18, the combination of Horvitz and Jothilingam teach all the claim limitations of claims 1 and 11 above; and further teach wherein the method further includes the following steps: 
selectively prompting the first user, via an internet enabled device accessible to the first user, to specify a plurality of keywords that specify the importance and urgency associated with the un-actioned email, and further prompting the first user to selectively prioritize each of said plurality of keywords (Horvitz, paragraphs 0033, 0041-0042, 0047-0048, 0051-0052, 0055-0057, 0094-0097, 0120-0122, and Figs. 8-9, “examine new email 110 (un-actioned email) and annotate the email 130 with an urgency value” with trained classifiers and filters using (based on) “natural language processing” identifying “keywords and phrases” (key-phrases) and “analysis of the header of email” (header of the un-actioned email) and “statistics on parts of speech and logical forms of sentences appearing in the subject (subject-line) and body of messages” with user specified “urgency training…and prioritization options” and “training set” for text based classifiers via an interface on a device (specify a plurality of keywords that specify the importance and urgency associated with the un-actioned email, and further prompting the first user to selectively prioritize each of said plurality of keywords) to determine the “importance of non-bulk messages…via an importance filter to provide further sorting, then urgency of important messages is determined via an urgency filter” (selectively categorizing…the un-actioned email as being important and urgent)); 
comparing each of said keywords, with at least one of said header, subject-line and body of the un-actioned email, and determining whether at least one of said keywords is present therein (Horvitz, paragraphs 0033, 0041-0042, 0047-0048, 0051-0052, 0055-0057, 0094-0097, 0120-0122, and Figs. 8-9, “examine new email 110 (un-actioned email) and annotate the email 130 with an urgency value” with trained ; and 
categorizing the un-actioned email as important and urgent only in the event that at least one of said keywords is found to be present within at least one of said header, subject-line and body of un-actioned email (Horvitz, paragraphs 0033, 0041-0042, 0047-0048, 0051-0052, 0055-0057, 0094-0097, 0120-0122, and Figs. 8-9, “examine new email 110 (un-actioned email) and annotate the email 130 with an urgency value” with trained classifiers and filters using (based on) “natural language processing” identifying “keywords and phrases” (key-phrases) and “analysis of the header of email” (header of the un-actioned email) and “statistics on parts of speech and logical forms of sentences appearing in the subject (subject-line) and body of messages” with user specified “urgency training…and prioritization options” and “training set” for text based classifiers via an interface on a device (specify a plurality of .

Regarding claims 9 and 19, the combination of Horvitz and Jothilingam teach all the claim limitations of claims 8 and 18 above; and further teach wherein the method further includes the following steps:
selectively prompting the first user to specify a list of email addresses deemed important (Horvitz, paragraphs 0033, 0041-0042, 0047-0048, 0051-0052, 0055-0074, 0094-0097, 0120-0122, and Figs. 8-9, “examine new email 110 (un-actioned email) and annotate the email 130 with an urgency value” with trained classifiers and filters using (based on) “natural language processing” identifying “keywords and phrases” and “analysis of the header of email” (header of the un-actioned email) and “statistics on parts of speech and logical forms of sentences appearing in the subject (subject-line) and body of messages” with user specified “urgency training…and prioritization options” and “training set” for text based classifiers via an interface on a device including “pre-determined list of important people” and addresses (selectively prompting the first user to specify a list of email addresses deemed important) to determine the “importance of non-bulk messages…via an ; 
analysing at least said header of' the un-actioned email, and determining whether email address of sender of un-actioned email is included in the list of email addresses specified by the first user as being important (Horvitz, paragraphs 0033, 0041-0042, 0047-0048, 0051-0052, 0055-0074, 0094-0097, 0120-0122, and Figs. 8-9, “examine new email 110 (un-actioned email) and annotate the email 130 with an urgency value” with trained classifiers and filters using (based on) “natural language processing” identifying “keywords and phrases” (key-phrases) and “analysis of the header of email” (header of the un-actioned email) and “statistics on parts of speech and logical forms of sentences appearing in the subject (subject-line) and body of messages” with user specified “urgency training…and prioritization options” and “training set” for text based classifiers via an interface on a device including “pre-determined list of important people” and addresses (analysing at least said header of' the un-actioned email, and determining whether email address of sender of un-actioned email is included in the list of email addresses specified by the first user as being important) to determine the “importance of non-bulk messages…via an importance filter to provide further sorting, then urgency of important messages is determined via an urgency filter”); and 
categorizing the un-actioned email as important and urgent only in the event that the email address of the sender is specified by the first user as being important (Horvitz, paragraphs 0033, 0041-0042, 0047-0048, 0051-0052, 0055-0057, 0094-0097, 0120-0122, and Figs. 8-9, “examine new email 110 (un-actioned email) and .

Regarding claims 10 and 20, the combination of Horvitz and Jothilingam teach all the claim limitations of claims 1 and 11 above; and further teach wherein the step of categorizing the un-actioned email as being important and urgent, further includes the step of automatically triggering a calendar event notification corresponding to at least one event described in the un-actioned email determined as being important and urgent (Horvitz, paragraphs 0030, 0179, and Fig. 14 teach a processor that in paragraphs 0033, 0041-0042, 0051, 0055-0057, 0078, 0094-0097, 0120-0122, 0153-0154, and Fig. 5, “examine new email 110 (un-actioned email) and annotate the email 130 with an urgency value” with trained classifiers and filters using (based on) “natural language processing” identifying “keywords and , said calendar event notification directed to at least one of said first user…, via a communication medium other than the email communication, said communication medium selected from the group consisting of SMS and automated phone call (Horvitz, paragraphs 0030, 0179, and Fig. 14 teach a processor that in paragraphs 0033, 0041-0042, 0051, 0055-0057, 0078, 0094-0097, 0120-0122, 0153-0154, 0159-0161 and Fig. 5, identified email text (e.g. “dates and times indicated from patterns of text to state dates and times explicitly or typical abbreviations such as:…On 5/2, At 12:00”) can be used for updating and sending notifications via a user’s “calendar” application (automatically triggering a calendar event notification corresponding to at least one event described in the un-actioned email determined as being important and urgent). These can be sent by “a communications modality (e.g., current notification sink 1018 of the user such as a cell phone, or Personal Digital Assistant (PDA))” or “landline phone” (automated call), and, for example, “information .
However Horvitz does not explicitly teach and second user.
Jothilingam teaches said calendar event notification directed to at least one of said first user and second user, via a communication medium other than the email communication (paragraphs 0017, 0022, 0042-0044, 0055, 0060-0061, 0071-0073, 0080 teach identifying tasks in email communications, the “measure of importance of a task” with the corresponding “level of urgency” for “prioritizing tasks, reminders”, “modifying a schedule”, “modifying electronic calendars”, etc., and in order to “generate and provide reminders to users” (calendar event notification directed to at least one of said first user and second user), such as “the sender and receivers” (calendar event notification directed to at least one of said first user and second user). It is further taught that the reminder notification sent to users “via a portable device (e.g. smartphone)” and through a “graphic” presentation program (via a communication medium other than the email communication)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Jothilingam’s teachings of NLP analysis of emails for updating calendars and further generating and sending reminders to multiple users into Horvitz’s teaching of identifying email importance and urgency through trained classifiers and filters, and generating user notifications through calendar application in order to increase efficiency of email task reminders by allocating notifications to multiple identified parties (Jothilingam, paragraphs 0017, 0022, 0029-0031, 0037-0039, 0042-0046, 0049, 0052, 0055, 0060-0061, 0071-0073, and 0080).
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Horvitz et al (US Pub 20040039786) hereinafter Horvitz, in view of Jothilingam et al (US Pub 20170193349) hereinafter Jothilingam, in view of Paik et al (“Applying Natural language Processing (NLP) Based Metadata Extraction to Automatically Acquire User Preferences”, 2001) hereinafter Paik.
Regarding claims 4 and 14, the combination of Horvitz and Jothilingam teach all the claim limitations of claims 1 and 11 above; and further teach wherein the step of identifying key-phrases from the un-actioned email, further includes the step of associating each of the key-phrases with at least one of a positive sentiment, negative sentiment and neutral sentiment, and assigning weights to each of said key-phrases based on respective sentiments conveyed by each of the key-phrases, and combining said sentiments conveyed by each of the key-phrases using a machine-learning model to determine an overall sentiment associated with the un-actioned email (Horvitz, paragraphs 0030, 0179, and Fig. 14 teach a processor that in paragraphs 0033, 0041, 0054-0057, 0091, 0104, 0120-0125, 0141, and 0149-0150 “examine new email” (un-actioned email) through “analysis of the header of email” (analyzing at least one of a header…of the un-actioned email) and “rules” including “natural language processing” identifying “keywords and phrases”, their “higher-level” or “domain-specific” belonging, as well as “statistics on parts of speech and logical forms of sentences appearing in the subject (subject-line) and body of messages”, and using a machine learning trained “text/data classifier” (e.g. “SVM”) (using a machine-learning model) on the extracted “keywords and phrases” to determine “one or more low, medium, and high urgency classes” related to “negative associating each of the key-phrases with at least one of a positive sentiment, negative sentiment and neutral sentiment) each having an associated weight of cost/disruption (assigning weights to each of said key-phrases based on respective sentiments conveyed by each of the key-phrases), since the classifier was trained on “negative and positive examples of texts that are either high or low priority”; and in order to determine to if the level of email priority justifies notifying the user (combining said sentiments conveyed by each of the key-phrases using a machine-learning model to determine an overall sentiment associated with the un-actioned email)).
Horvitz at least implies wherein the step of identifying key-phrases from the un-actioned email, further includes the step of associating each of the key-phrases with at least one of a positive sentiment, negative sentiment and neutral sentiment, and assigning weights to each of said key-phrases based on respective sentiments conveyed by each of the key-phrases, and combining said sentiments conveyed by each of the key-phrases using a machine-learning model to determine an overall sentiment associated with the un-actioned email, however Paik teaches wherein the step of identifying key-phrases from the un-actioned email, further includes the step of associating each of the key-phrases with at least one of a positive sentiment, negative sentiment and neutral sentiment, and assigning weights to each of said key-phrases based on respective sentiments conveyed by each of the key-phrases, and combining said sentiments conveyed by each of the key-phrases using a machine-learning model to determine an overall sentiment associated with the un-actioned email (abstract, page 118, first Step #6” section teach “<!metaMarker> is an NLP and Machine Learning (ML)-based automatic metadata extraction system” that “assigns implicit metadata to each sentence (key-phrase)” and “NLP extracted explicit metadata” of an authors’ email (un-actioned email) including a “mood” (sentiment), that is categorized (associated) as “‘strongly negative’, ‘negative’, ‘neutral’, and ‘positive’” (sentiments), through utilization of machine learning models; and determining “priority” of the email content (assigning weights to each of said key-phrases) “based on the extracted values for the three original metadata elements”, including “’subject’, ‘intention’, and ‘mood’” (based on respective sentiments conveyed by each of the key-phrases). The above cited sections and page 121 teach that the machine learning model categorized mood for each sentence corresponds to the assigned email author’s mood (using a machine-learning model to determine an overall sentiment associated with the un-actioned email)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify identifying email importance and urgency through trained classifiers and filters, and generating user notifications, as taught by Horvitz as modified by NLP analysis of emails for generating and sending reminders to multiple users as taught by Jothilingam, to include determining email content NLP sentiment categorization for an authors’ mood as taught by Paik in order to automatically profile a user with higher “effectiveness” (Paik, abstract).

Claims 7, 17, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Horvitz et al (US Pub 20040039786) hereinafter Horvitz, in view of Jothilingam et al (US Pub 20170193349) hereinafter Jothilingam, in view of Tyler et al (US 20040243679).
Regarding claims 7 and 17, the combination of Horvitz and Jothilingam teach all the claim limitations of claims 1 and 11 above; and further teach wherein the step of determining at least a temporal dimension corresponding to said email trail and a temporal progression of said email trail (Jothilingam, paragraphs 0022, 0042-0046, 0049, “identifying tasks and extracting a task from various forms of electronic communications”, where “analyses may include natural language processing” in email communications in “communication threads” (analyzing…an email trail incorporating the un-actioned email), and identifying time based features. The automatic analysis can occur “during the composition of a message (e.g., typing an email or text) (un-actioned email), reading the message (un-actioned email), or at other times, such as during offline processing of email (un-actioned email)”.), further includes the step of determining a time gap between a first email and a last email of said email trail (Horvitz, paragraph 0121 teaches gathering data including a user replying (last email) “to the [new] e-mail (first email) relatively in a short amount of time” (determining a time gap)), number of emails exchange over a predefined period of time (Jothilingam, paragraphs 0043-0046 teach features include “communication threads may include sets of messages over a period of time, and sets of threads and longer-term communications” and “number of replies”), time expired since the last email on said email trail (Horvitz, paragraph 0121 teaches gathering data including a user replying “to the [new] e-mail relatively in a short amount of time” (time expired since the last email , total number of emails on said email trail (Jothilingam, paragraphs 0043-0046 teach features include “communication threads may include sets of messages over a period of time, and sets of threads and longer-term communications” and “number of replies”), and average time between creating a second email thread with said same sender.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Jothilingam’s teachings of NLP analysis of email threads and thread data for generating and sending reminders to multiple users into Horvitz’s teaching of identifying email importance and urgency through trained classifiers and filters, and generating user notifications in order to increase efficiency and amount of observable data of email task reminders by the system utilizing “natural language processing” of email content for automatically determining “importance of a task…useful for subsequent operations such as…reminders” that are to be allocated to multiple identified parties (Jothilingam, paragraphs 0042-0043, 0052, and 0060).
However the combination does not explicitly teach and average time between creating a second email thread with said same sender.
Tyler teaches and average time between creating a second email thread with said same sender (paragraphs 0019-0021, 0029-0032, 0043, and Figs. 3-5 teach computing the “average time” for a user to respond/follow-up/creating a new message to send via email to another specific user (average time between creating a second email thread with said same sender)).
.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Horvitz et al (US Pub 20040039786) hereinafter Horvitz, in view of Jothilingam et al (US Pub 20170193349) hereinafter Jothilingam, in view of Paik et al (“Applying Natural language Processing (NLP) Based Metadata Extraction to Automatically Acquire User Preferences”, 2001) hereinafter Paik, in view of Tyler et al (US 20040243679).
Regarding claim 22, the combination of Horvitz and Jothilingam teach all the claim limitations of claim 21 above; and further teach wherein the instructions when executed by the computer processor, further cause the computer processor to: 
determine an identify of sender of the un-actioned email by analysing said header of the un-actioned email, and still further determine the un-actioned email to be important based on said identity of the sender of the email (Horvitz, paragraphs 0030, 0179, and Fig. 14 teach a processor that in paragraphs 0033-0034, 0041, 0068-0074, and Fig. 4 “examine new email 110 (un-actioned email) and annotate ;
determine the un-actioned email to be important based on textual matter specified in the subject-line (Horvitz, paragraphs 0030, 0179, and Fig. 14 teach a processor that in paragraphs 0033-0034, 0041, 0068-0074, and Fig. 4 “examine new email 110 (un-actioned email) and annotate the email 130 with an urgency value” (determining…the importance associated with the un-actioned email) through “analysis of the header of email” with “natural language processing” identifying “keywords and phrases”, their “higher-level” or “domain-specific” belonging, as well as “statistics on parts of speech and logical forms of sentences appearing in the subject (subject-line) and body of messages”; and “a policy component 150 includes policies or rules for considering inferences relating to message urgency and/or bulk considerations”; such as “Indications of Need:…I need, He needs, She needs, I'd like, It would be great, I want, He wants, She wants, Take care of.” and “Indications of Time Criticality…happening soon, right away, deadline will be, deadline is, as soon as possible, needs this soon, to be done soon, done right away, this soon, by [date], by [time].” (based on textual matter specified in the subject-line));
associate each of said key-phrases with at least one of a positive sentiment, negative sentiment and neutral sentiment, and assign weights to each of the key-phrases based on the sentiment conveyed by each of the key-phrases, and combine the sentiments conveyed by each of the key-phrases using a machine-learning model to determine the sentiment associated with the un-actioned email (Horvitz, paragraphs 0030, 0179, and Fig. 14 teach a processor that in paragraphs 0033, 0041, 0054-0057, 0091, 0104, 0120-0125, 0141, and 0149-0150 “examine new email” (un-actioned email) through “analysis of the header of email” (analyzing at least one of a header…of the un-actioned email) and “rules” including “natural language processing” identifying “keywords and phrases”, their “higher-level” or “domain-specific” belonging, as well as “statistics on parts of speech and logical forms of sentences appearing in the subject (subject-line) and body of messages”, and using a machine learning trained “text/data classifier” (e.g. “SVM”) (using a machine-learning model) on the extracted “keywords and phrases” to determine “one or more low, medium, and high urgency classes” related to “negative and positive examples” (associating each of the key-phrases with at least one of a positive sentiment, negative sentiment and neutral sentiment) each having an associated weight of cost/disruption (assigning weights to each of said key-phrases based on respective sentiments conveyed by each of the key-phrases), since the classifier was trained on “negative and positive examples of texts that are either high or low priority”; and in order to determine to if the level of email priority justifies notifying the user (combining said sentiments conveyed by each of the key-phrases using a machine-learning model to determine an overall sentiment associated with the un-actioned email));
identify the at least one urgency factor specified in the un-actioned email, based on determining whether the un-actioned email specifies a deadline (Horvitz, paragraphs 0030, 0179, and Fig. 14 teach a processor that in paragraphs 0033, 0041-0042, 0055-0057, 0096-0097, 0104, and 0120, “examine new email 110 (un-actioned email) and annotate the email 130 with an urgency value” through “rules” including “natural language processing” identifying “keywords and phrases”, their “higher-level” or “domain-specific” belonging, as well as “statistics on parts of speech and logical forms of sentences appearing in the subject and body of messages”; such as “Indications of Time Criticality…happening soon, right away, deadline will be, deadline is, as soon as possible, needs this soon, to be done soon, done right away, this soon, by [date], by [time].” (identifying at least one urgency factor specified in the un-actioned email, further includes the step of determining whether the un-actioned email specifies a deadline)); 
identify the at least one urgency factor specified in the un-actioned email, selectively based on determining a timestamp at which the un-actioned email was sent (Horvitz, paragraphs 0030, 0179, and Fig. 14 teach a processor that in paragraphs 0033, 0041-0042, 0055-0057, 0096-0097, 0104, and 0120, “examine new email 110 (un-actioned email) and annotate the email 130 with an urgency value” through “rules” including “natural language processing” identifying “keywords and phrases”, their “higher-level” or “domain-specific” belonging, as well as “statistics on parts of speech and logical forms of sentences appearing in the subject and body of messages”; such as “Computation of the time between a message composition date or receipt date and one or more resolved times and dates being referred to in the message…e.g., Message composed on Tuesday, March 12 at 10 am containing phrase, "How about getting lunch , and based on determining whether the sender had previously sent a substantially similar email to the first user (Jothilingam, paragraphs 0022, 0030, 0042-0046, 0055, teach analyzing the “sender or recipient(s) and histories of communication”, the histories that can be “among people associated with the particular communications” and “about authors of messages or other users included in the electronic communications” that determined tasks in order to identify and match a current email’s task to “similar types” of tasks in the communication history (determining whether the sender of the un-actioned email had previously sent a substantially similar email));
determine the temporal dimension corresponding to said email trail and temporal progression of said email trail (Jothilingam, paragraphs 0022, 0042-0046, 0049, “identifying tasks and extracting a task from various forms of electronic communications”, where “analyses may include natural language processing” in email communications in “communication threads” (analyzing…an email trail incorporating the un-actioned email), and identifying time based features. The automatic analysis can occur “during the composition of a message (e.g., typing an email or text) (un-actioned email), reading the message (un-actioned email), or at other times, such as during offline processing of email (un-actioned email)”.), based on determining a time gap between a first email and a last email of the email trail (Horvitz, paragraph 0121 teaches gathering data including a user replying (last email) “to the [new] e-mail (first email) relatively in a short amount of time” (determining a time gap)), number of emails exchange over a predefined period of time (Jothilingam, paragraphs 0043-0046 , time expired since the last email on the email trail (Horvitz, paragraph 0121 teaches gathering data including a user replying “to the [new] e-mail relatively in a short amount of time” (time expired since the last email on said email trail)), total number of emails on the email trail (Jothilingam, paragraphs 0043-0046 teach features include “communication threads may include sets of messages over a period of time, and sets of threads and longer-term communications” and “number of replies”), and average time between creating a second email thread with same sender;
selectively prompt the first user, via an internet enabled device accessible to the first user, to specify a plurality of keywords that specify the importance and urgency associated with the un-actioned email, and further prompt the first user to selectively prioritize each of said plurality of keywords (Horvitz, paragraphs 0033, 0041-0042, 0047-0048, 0051-0052, 0055-0057, 0094-0097, 0120-0122, and Figs. 8-9, “examine new email 110 (un-actioned email) and annotate the email 130 with an urgency value” with trained classifiers and filters using (based on) “natural language processing” identifying “keywords and phrases” (key-phrases) and “analysis of the header of email” (header of the un-actioned email) and “statistics on parts of speech and logical forms of sentences appearing in the subject (subject-line) and body of messages” with user specified “urgency training…and prioritization options” and “training set” for text based classifiers via an interface on a device (specify a plurality of keywords that specify the importance and urgency associated with the un-actioned email, and further prompting the first user to selectively prioritize each of said plurality of ; 
compare each of said keywords, with at least one of said header, subject-line and body of the un-actioned email, and determine whether at least one of the keyword is specified by the first user- is present within at least one of said header, subject-line and body (Horvitz, paragraphs 0033, 0041-0042, 0047-0048, 0051-0052, 0055-0057, 0094-0097, 0120-0122, and Figs. 8-9, “examine new email 110 (un-actioned email) and annotate the email 130 with an urgency value” with trained classifiers and filters using (based on) “natural language processing” identifying “keywords and phrases” (key-phrases) and “analysis of the header of email” (header of the un-actioned email) and “statistics on parts of speech and logical forms of sentences appearing in the subject (subject-line) and body of messages” with user specified “urgency training…and prioritization options” and “training set” for text based classifiers via an interface on a device (specify a plurality of keywords that specify the importance and urgency associated with the un-actioned email, and further prompting the first user to selectively prioritize each of said plurality of keywords) to determine the “importance of non-bulk messages…via an importance filter to provide further sorting, then urgency of important messages is determined via an urgency filter” through keyword detection (comparing each of said keywords…determining whether at least one of said keywords is present therein));
categorize the un-actioned email as important and urgent only in the event that at least one of the keywords is found to be present within at least one of said body, subject-line and body of the un-actioned email (Horvitz, paragraphs 0033, 0041-0042, 0047-0048, 0051-0052, 0055-0057, 0094-0097, 0120-0122, and Figs. 8-9, “examine new email 110 (un-actioned email) and annotate the email 130 with an urgency value” with trained classifiers and filters using (based on) “natural language processing” identifying “keywords and phrases” (key-phrases) and “analysis of the header of email” (header of the un-actioned email) and “statistics on parts of speech and logical forms of sentences appearing in the subject (subject-line) and body of messages” with user specified “urgency training…and prioritization options” and “training set” for text based classifiers via an interface on a device (specify a plurality of keywords that specify the importance and urgency associated with the un-actioned email, and further prompting the first user to selectively prioritize each of said plurality of keywords) to determine the “importance of non-bulk messages…via an importance filter to provide further sorting, then urgency of important messages is determined via an urgency filter” through keyword detection (categorizing the un-actioned email as important and urgent only in the event that at least one of said keywords is found to be present within at least one of said header, subject-line and body of un-actioned email)); 
selectively prompt the first user to specify a list of email addresses deemed important (Horvitz, paragraphs 0033, 0041-0042, 0047-0048, 0051-0052, 0055-0074, 0094-0097, 0120-0122, and Figs. 8-9, “examine new email 110 (un-actioned email) and annotate the email 130 with an urgency value” with trained classifiers and filters using (based on) “natural language processing” identifying “keywords and phrases” and ;
analyse at least said header of the un-actioned email]1, and determine whether an email address of the sender of the un-actioned email is incorporated in the list of email addresses specified by the first user as being important (Horvitz, paragraphs 0033, 0041-0042, 0047-0048, 0051-0052, 0055-0074, 0094-0097, 0120-0122, and Figs. 8-9, “examine new email 110 (un-actioned email) and annotate the email 130 with an urgency value” with trained classifiers and filters using (based on) “natural language processing” identifying “keywords and phrases” (key-phrases) and “analysis of the header of email” (header of the un-actioned email) and “statistics on parts of speech and logical forms of sentences appearing in the subject (subject-line) and body of messages” with user specified “urgency training…and prioritization options” and “training set” for text based classifiers via an interface on a device including “pre-determined list of important people” and addresses (analysing at least said header of' the un-actioned email, and determining whether email address of sender of un-actioned email is included in the list of email addresses specified by the first user as being important) to determine the “importance of non-bulk messages…via an importance filter ;
categorize the un-actioned email as important and urgent only in the event that the email address of the sender is specified by the first user as being important (Horvitz, paragraphs 0033, 0041-0042, 0047-0048, 0051-0052, 0055-0057, 0094-0097, 0120-0122, and Figs. 8-9, “examine new email 110 (un-actioned email) and annotate the email 130 with an urgency value” with trained classifiers and filters using (based on) “natural language processing” identifying “keywords and phrases” (key-phrases) and “analysis of the header of email” (header of the un-actioned email) and “statistics on parts of speech and logical forms of sentences appearing in the subject (subject-line) and body of messages” with user specified “urgency training…and prioritization options” and “training set” for text based classifiers via an interface on a device including “pre-determined list of important people” and addresses to determine the “importance of non-bulk messages…via an importance filter to provide further sorting, then urgency of important messages is determined via an urgency filter” through keyword and name/address detection (categorizing the un-actioned email as important and urgent only in the event that the email address of the sender is specified by the first user as being important)); and 
automatically trigger a calendar event notification corresponding to an event described in the un-actioned email determined as being important and urgent (Horvitz, paragraphs 0030, 0179, and Fig. 14 teach a processor that in paragraphs 0033, 0041-0042, 0051, 0055-0057, 0078, 0094-0097, 0120-0122, 0153-0154, and Fig. 5, “examine new email 110 (un-actioned email) and annotate the email , said calendar event notification directed to at least one of said first user…, via a communication medium other than the email communication, said communication medium selected from the group consisting of SMS and automated phone call (Horvitz, paragraphs 0030, 0179, and Fig. 14 teach a processor that in paragraphs 0033, 0041-0042, 0051, 0055-0057, 0078, 0094-0097, 0120-0122, 0153-0154, 0159-0161 and Fig. 5, identified email text (e.g. “dates and times indicated from patterns of text to state dates and times explicitly or typical abbreviations such as:…On 5/2, At 12:00”) can be used for updating and sending notifications via a user’s “calendar” application (automatically triggering a calendar event notification corresponding to at least one event described in the un-actioned email determined as being important and urgent). These can be sent by “a communications modality (e.g., current notification sink 1018 of the user such as a cell phone, or Personal Digital Assistant (PDA))” or “landline phone” .
However Horvitz does not explicitly teach and second user.
Jothilingam teaches said calendar event notification directed to at least one of said first user and second user, via a communication medium other than the email communication (paragraphs 0017, 0022, 0042-0044, 0055, 0060-0061, 0071-0073, 0080 teach identifying tasks in email communications, the “measure of importance of a task” with the corresponding “level of urgency” for “prioritizing tasks, reminders”, “modifying a schedule”, “modifying electronic calendars”, etc., and in order to “generate and provide reminders to users” (calendar event notification directed to at least one of said first user and second user), such as “the sender and receivers” (calendar event notification directed to at least one of said first user and second user). It is further taught that the reminder notification sent to users “via a portable device (e.g. smartphone)” and through a “graphic” presentation program (via a communication medium other than the email communication)).
Further, Horvitz at least implies selectively based on determining a timestamp at which the un-actioned email was sent, however Jothilingam teaches further includes the step of determining a timestamp at which the un-actioned email was sent (paragraphs 0045 “date/time the message was sent” (timestamp at which the un-actioned email was sent)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Jothilingam’s teachings of NLP 
Addtionally, Horvitz implies wherein the step of identifying key-phrases from the un-actioned email, further includes the step of associating each of the key-phrases with at least one of a positive sentiment, negative sentiment and neutral sentiment, and assigning weights to each of said key-phrases based on respective sentiments conveyed by each of the key-phrases, and combining said sentiments conveyed by each of the key-phrases using a machine-learning model to determine an overall sentiment associated with the un-actioned email, however Paik teaches wherein the step of identifying key-phrases from the un-actioned email, further includes the step of associating each of the key-phrases with at least one of a positive sentiment, negative sentiment and neutral sentiment, and assigning weights to each of said key-phrases based on respective sentiments conveyed by each of the key-phrases, and combining said sentiments conveyed by each of the key-phrases using a machine-learning model to determine an overall sentiment associated with the un-actioned email (abstract, page 118, first column, and page119, “Step #6” section teach “<!metaMarker> is an NLP and Machine Learning (ML)-based automatic metadata extraction system” that “assigns implicit .
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify identifying email importance and urgency through trained classifiers and filters, and generating user notifications, as taught by Horvitz as modified by NLP analysis of emails for generating and sending reminders to multiple users as taught by Jothilingam, to include determining email content NLP sentiment categorization for an authors’ mood as taught by Paik in order to automatically profile a user with higher “effectiveness” (Paik, abstract).
However the combination does not explicitly teach and average time between creating a second email thread with said same sender.
Tyler teaches and average time between creating a second email thread with said same sender (paragraphs 0019-0021, 0029-0032, 0043, and Figs. 3-5 teach computing the “average time” for a user to respond/follow-up/creating a new message .
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify identifying email importance and urgency through trained classifiers and filters, and generating user notifications, as taught by Horvitz as modified by NLP analysis of emails for generating and sending reminders to multiple users as taught by Jothilingam, as modified by determining email content NLP sentiment categorization for an authors’ mood as taught by Paik, to include computing “average time” for a user to respond/follow-up/creating a new message to send via email to another specific user as taught by Tyler in order to gather specific data regarding email reply time data for use in improving email responsiveness (Tyler, paragraphs 0019-0021, 0029-0032, 0043, Figs. 3-5).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nelken et al (US Patent 9699129) teaches using NLP for analyzing emails for determining email importance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116